Citation Nr: 0300302	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  95-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from June 1978 to February 
1982.  

By rating action in February 2002, service connection was 
established for PTSD and a 10 percent evaluation assigned, 
effective from June 15, 2000, the date that the disability 
was first shown.  38 C.F.R. § 3.400(b)(2) 2002.  The 
veteran and his representative were notified of this 
determination and did not express dissatisfaction with the 
decision.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 decision by the RO 
which denied service connection for a nervous disorder.  A 
personal hearing at the RO was held in August 2000.  

The Board notes that in the supplemental statement of the 
case promulgated in February 2002, the RO characterized 
the issue as service connection for schizoaffective 
disorder, major depression, and a personality disorder.  
The characterization of the issue was based on the 
diagnoses offered on VA examination in March 2001.  
However, the veteran's original claim was for a "nervous 
disorder."  The record shows that the veteran's 
psychiatric problems have been variously diagnosed, 
including depressive disorder.  Furthermore, service 
connection has been established for PTSD.  For purposes of 
clarity and comprehensiveness, the issue has been 
recharacterized as that shown on the first page of this 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
has been obtained by VA.  

2.  The veteran does not have a psychiatric disorder, 
other than PTSD, which is shown to be related to military 
service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
other than PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the issue of service connection 
for an acquired psychiatric disorder-other than PTSD, at 
this time, and that all notification and development 
actions needed to render a fair decision on this issue 
have been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was informed of what 
evidence he was expected to provide VA and of the evidence 
that had already been obtained.  Through past actions of 
the RO, the veteran has been informed of the applicable 
criteria necessary to substantiate his claim.  He has been 
notified fully of what information needs to be proven in 
order to prevail in his claim of service connection.  The 
veteran was afforded a VA examination and testified at a 
personal hearing at the RO in August 2000.  All pertinent 
records from VA and all private medical records from 
sources identified by the veteran have been obtained and 
associated with the claims file, and the veteran has not 
alleged the presence of any additional evidence which 
would be pertinent to his claim.  

Where the appellant has been fully notified and is aware 
of the type of evidence required to substantiate his 
claim, and where there has been extensive factual 
development of the case which indicates that no additional 
assistance would aid in further developing the claim, no 
further development pursuant to the VCAA is required.  
Wensch v. Principi, 15 Vet. App. 362 (2001), (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (The Secretary 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.").  Accordingly, the Board will 
proceed with adjudication of this claim. 

Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, 
or air service, during a period other than war.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002).

Alternate methods are provided within this framework by 
which service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows 
that a claimant had a chronic condition in service, or 
during an applicable presumptive period, and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which under case law of the 
Court, lay observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

A psychosis will be considered to have been incurred in 
service if it becomes manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service, even though there is no evidence of such disease 
during the period of service.  The factual basis may be 
established by medical evidence, competent lay evidence, 
or both.  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  
A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations 
thereof to the required degree must be shown by acceptable 
medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of 
reasonableness in lapse of time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in 
diagnosing the disability and the strength of the evidence 
establishing an identity between the disease 
manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
'intercurrent cause' as set forth in 38 C.F.R. § 3.303(b).  
Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in 
time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) "is ultimately a question of fact for the Board 
to address."  Bielby v. Brown, 7 Vet. App. 260, 266 
(1994).  

Factual Background

The veteran's service medical records (SMR's) show that he 
was evaluated for recurrent shaking of the right side of 
his body, particular after exertion, on several occasions 
in April and May 1980.  The veteran underwent 
psychological and neurological evaluations, including 
isotope brain scan and an EEG.  All diagnostic and 
clinical findings were normal.  The record indicates that 
there was no evidence to support any specific diagnosis.  

In March 1981, the veteran was referred for a psychiatric 
evaluation to determine his suitability for retention in 
military service.  A statement from the Chief, Mental 
Health Consultation Services (MHCS) indicated that the 
veteran had difficulty managing the financial dealings of 
his family in a responsible manner.  On mental status 
examination, the veteran's dress was slightly disheveled.  
He was oriented times two and his judgment was poor.  His 
thought content was clear but a little slow at times.  He 
was extremely pleasant and cooperative during the 
interview.  The diagnosis indicated that there was no 
significant psychiatric disorder found.  The examiner 
recommended that the veteran receive financial planning 
counseling and that he continued coming to the MHCS for 
supportive counseling.  The veteran was cleared for any 
administrative action deemed necessary.  

On a Report of Medical History for separation from service 
in December 1981, the veteran indicated that he had 
nervous trouble.  The veteran specifically denied problems 
with depression or excessive worry, frequent trouble 
sleeping, or any memory problems.  On examination at that 
time, the veteran's mental status was normal.  

A Report of Mental Status Evaluation to determine the 
veteran's suitability for retention in military service in 
January 1982 showed that his behavior was normal.  He was 
fully alert and well oriented.  His mood and affect were 
unremarkable and his thinking processes were clear.  His 
thought content was normal and his memory was good.  The 
examiner concluded that there was no evidence of 
psychiatric illness.  The examiner indicated that the 
veteran had the mental capacity to understand and 
participate in any proceedings, and that he was mentally 
responsible.  The examiner also indicated that the veteran 
met the retention requirements of Chapter 3, AR 40-501.  

The veteran made no mention of any psychiatric problems on 
his original application for VA compensation received in 
March 1982, and no psychiatric abnormalities were noted on 
VA examination in September 1982.  Likewise, the veteran 
made no mention of any psychiatric problems when examined 
by VA in March 1988, and no pertinent abnormalities were 
noted on examination at that time.  

Private medical records from Charter Glade Hospital show 
that the veteran was first admitted to the hospital for 
depression in February 1991.  At that time, the veteran 
reported that he had been getting progressively more 
depressed for the past two years after loosing custody of 
his son.  The veteran had become more agitated, anxious, 
and irritable, and had trouble even at his job.  He had 
decreased sleep, suicidal ideation, and overall sadness.  
The veteran reported that he always had frequent somatic 
complaints.  He reported that he was hospitalized at 
Walter Reed Army Hospital once for this and that he was 
seen by a psychiatrist.  Except for hospitalizations for 
physical injuries and a stomach disorder, the veteran 
denied any other major hospitalizations.  The final 
diagnoses included major depressive disorder, recurrent 
and personality disorder, not otherwise specified (NOS).  

Unidentified private medical records show the veteran was 
seen for depression and feelings of suicide in May 1992 
after his wife of six years told him that she was filing 
for divorce and that she was going back to her old 
boyfriend.  The records show that the veteran was seen on 
several occasions through November 1992.  

A response to a request for the veteran's service medical 
records from the National Personal Records Center (NPRC) 
in January 1997 indicated that all medical records were 
furnished to the RO in June 1982.  

A response from the Medical Records Administration 
Division, Walter Reed Army Hospital, in November 1998 was 
to the effect that there were no medical records on file 
for the veteran.  The letter indicated that there was a 
possibility that the records were retired.  

At a personal hearing at the RO in August 2000, the 
veteran testified about his involvement in the rescue 
operations of an airliner crash that occurred while he was 
stationed at Ft. Myers, VA in January 1982.  The veteran 
reported that he had flashbacks of the accident and of the 
dead bodies that he helped recover from the frozen river.  
The veteran's mother testified about her recollections of 
phone calls she received from the veteran concerning his 
experiences in the rescue operations.  

A statement from a VA social worker in August 2000 was to 
the effect that the veteran reported that he felt like he 
had PTSD as a result of his experiences in the rescue 
operations from the airline crash in January 1982.  The 
veteran reported recurrent and intrusive recollections, 
recurrent and upsetting dreams, feelings of impending 
doom, and irritability and anger.  

An undated statement from the veteran's mother provided 
the same information that she offered at the personal 
hearing in August 2000.  

On VA psychiatric examination in March 2001, the examiner 
discussed the veteran's medical history and noted that he 
was first hospitalized for psychiatric problems at a 
private facility in February 1991.  The diagnoses included 
major depression with a rule out for schizoaffective 
disorder and personality disorder.  There were no other 
psychiatric hospitalizations.  The veteran summarized his 
military experiences as very good and said that he learned 
a lot.  He said that he "screwed up" by drinking too much 
and getting into trouble for failing to pay his bills.  
The veteran reported that he was busted one grade because 
of insubordination and because of his financial problems, 
and that he was ultimately given a hardship discharge 
because of family problems.  The diagnoses included 
schizoaffective disorder, alcohol abuse, PTSD, and 
personality disorder.  The examiner commented that while 
the veteran displayed a number of symptoms of PTSD, he 
appeared to only be very minimally affected by PTSD and 
the traumatic events surrounding the airplane crash and 
his participation in rescue operations during service.  

Additional medical records from the Social Security 
Administration and from Champlain Valley Physicians 
Hospital show treatment for various medical maladies, 
including psychiatric problems from 1993 to 1994.  

Analysis

In reviewing the evidentiary record, the Board finds no 
basis to conclude that the veteran's current psychiatric 
problems, other than PTSD, are related to military 
service.  As indicated above, there were no abnormalities 
or diagnosis of a psychiatric disorder during service or 
until 1991, some nine years after the veteran's discharge 
from service.  At that time, the veteran reported the 
onset of depression beginning about two years earlier, 
after he lost custody of his son.  The single 
in-service notation of the veteran being nervous in 
conjunction with his service discharge does not establish 
that an acquired psychiatric disorder is of service 
origin.  Rather, the current diagnosis of schizoaffective 
disorder is not shown to have manifested until it was 
first formally diagnosed many years after military 
service.  

There is no evidence contained in the claims folder, other 
than the veteran's contentions, which would tend to 
establish a medical link between his current psychiatric 
problems-other than PTSD, and military service.  The 
veteran, as a layman, is not competent to provide an 
opinion regarding medical causation or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Inasmuch 
as there is no evidence of an acquired psychiatric 
disorder in service and there is no medical evidence that 
any current psychiatric disorder-other than PTSD, had its 
onset in service, the Board finds that there is no basis 
to grant service connection.  Accordingly, service 
connection for an acquired psychiatric disorder is not 
warranted.  

There is clinical evidence of a personality disorder.  
However, personality disorders, as such are not diseases 
or injuries within the meaning of applicable legislation 
and, thus, are not disabilities for which service 
connection may be granted unless, for example, there is 
probative evidence of additional disability due to 
aggravation during service of the pre-existing personality 
disorder by "superimposed" disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9 (2002); Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 
90 (July 18, 1990; VAOPGCPREC 
11-1999 (Sept. 2, 1999).  And there is no such evidence in 
this particular case.


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.  




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

